                       THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                              Case No. 5:20-CV-00015-D


 U.S. BANK NATIONAL ASSOCIATION, as             )
 Trustee for Citigroup Mortgage Loan Trust,     )
 Inc., Mortgage Pass-Through Certificates,      )
 Series 2005-3,                                 )
                                                )
         Plaintiff,                             )                    ORDER
                                                )
 V.                                             )
                                                )
 IBRAHIM N. OUDEH, TERESA SLOAN-                )
 OUDEH, PIEDMONT NATURAL GAS                    )
 COMPANY, INC., UNITED STATES OF                )
 AMERICA, STATE OF NORTH
 CAROLINA, and SUBSTITUTE TRUSTEE               )
 SERVICES, INC., Substitute Trustee,            )
                                                )
         Defendants.                            )
                                                )


       THIS MATTER is before the Court on Plaintiffs Consent Motion to Remand to the

Superior Court Division of Harnett County, North Carolina.

       For the reasons stated in Plaintiffs Consent Motion to Remand, and for cause shown,

Plaintiffs Consent Motion to Remand should be granted.

       IT IS THEREFORE, ORDERED that the Plaintiffs Consent Motion to Remand is

GRANTED and this civil action is hereby REMANDED to the Superior Court of Hamett County,

North Carolina.



       SO ORDERED this the 2.6 day of July, 2021.



                                                    fues C. Dever III
                                                    United States District Judge




        Case 5:20-cv-00015-D Document 39 Filed 07/20/21 Page 1 of 1
